         Case 5:20-cv-00077 Document 30 Filed on 05/18/21 in TXSD Page 1 of 4


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   LAREDO DIVISION

    UNITED STATES OF AMERICA,                        §
                                                     §
                            Plaintiff,               §
                                                     §
    v.                                               §              CASE NO.   5:20-CV-077
                                                     §
    3.817 ACRES OF LAND, MORE OR                     §
    LESS, SITUATE IN ZAPATA COUNTY,                  §
    STATE OF TEXAS; AND ZAPATA                       §
    COUNTY,                                          §
                                                     §
                           Defendants.               §



         JOINT MOTION FOR A CONTINUANCE OF THE STATUS CONFERENCE



           The United States, through the Assistant United States Attorney, John A. Smith, and

Attorney Carlos Evaristo Flores, counsel for Zapata County, respectfully move for a forty-five

(45) day continuance of the Status Conference scheduled for May 19, 2021.

                                           BACKGROUND

           The United States commenced this case on May 7, 2020, by filing the Declaration of

Taking, which sought to acquire a Right of Entry in property identified as LRT-LZT-1012 and

LRT-LZT-1017. 1 On January 20, 2021, President Joseph R. Biden, Jr. issued the Proclamation on

the Termination of Emergency with Respect to the Southern Border of the United States and

Redirection of Funds Diverted to Border Wall Construction (Proclamation No. 10142, 86 Fed.

Reg. 7225 (Jan. 27, 2021)). The Proclamation directed the United States to “pause work on each

construction project on the southern border wall, to the extent permitted by law, as soon as possible

but in no case later than seven days from the date of this proclamation.” Id.




1
    Dkt. No. 2.
                                               Page 1 of 4
                                         Motion for a Continuance
      Case 5:20-cv-00077 Document 30 Filed on 05/18/21 in TXSD Page 2 of 4

        1. On March 30, 2021, the Court reset the Status Conference to May 19, 2021, in order to

            “allow the Government additional time to gather the necessary information to update

            the Court. As a result, the parties agreed to reset the case. 2”

                                            REQUEST FOR RELIEF

        The United States requests that the Court continue the Status Conference as it will not

prejudice any party of this case. Rather, the United States believes the continuance sought herein

will preserve judicial and party resources based on the following reasons:

        1. This is a federal land condemnation action seeking to acquire property in order to

            “conduct surveying, testing, and other investigatory work needed to plan the proposed

            construction of roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

            related structures designed to help secure the United States/Mexico border within the

            State of Texas..” 3

        2. On January 20, 2021, President Joseph R. Biden, Jr. issued a Presidential Proclamation,

            terminating the national emergency at the Southern Border Wall and directing “a

            careful review of all resources appropriated or redirected to construct a southern border

            wall” through the development of “a plan for the redirection of funds concerning the

            southern border wall.” 4

        3. The plan for the redirection of funds concerning the southern border wall was expected

            to be developed within 60 days from the date of the proclamation, but as of this date

            no guidance has been forthcoming as to Webb and Zapata counties. 5

        Based on the foregoing, the United States request that the Court grant this motion and enter

an order continuing the Status Conference for at least 45 days.




2
  Dkt. 29
3
  Dkt. No. 2, Schedule B.
4
  Proclamation No. 10142, 86 Fed. Reg. 7225 (Jan. 27, 2021).
5
  Id.
                                                   Page 2 of 4
                                           Motion for a Continuance
      Case 5:20-cv-00077 Document 30 Filed on 05/18/21 in TXSD Page 3 of 4

                            CERTIFICATE OF CONFERENCE

        On May 18, 2021, the undersigned counsel contacted Attorney Carlos Evaristo Flores,

 counsel for Zapata County, who advised they were unopposed to the instant motion.


                                                     Respectfully submitted,

                                                    FOR PLAINTIFF:

                                                     JENNIFER B. LOWERY
                                                     Acting United States Attorney
FOR DEFENDANT Zapata County:                         Southern District of Texas

By: /s/ Carlos Evaristo Flores              By:      s/ John A. Smith III_______
CARLOS EVARISTO FLORES                               JOHN A. SMITH III
State Bar of Texas No.: 24050606                     Assistant United States Attorney
Federal ID: 940935                                   Attorney-in-Charge
WHITWORTH CIGARROA, PLLC                             Southern District of Texas No. 8638
602 East Calton, Suite 201                           Texas Bar No. 18627450
Laredo, Texas 78041                                  One Shoreline Plaza
(956) 727-4441 – Telephone                           800 North Shoreline Blvd., Suite 500
(956) 727-2696 – Facsimile                           Corpus Christi, Texas 78401
cflores@wctexlaw.com – Email                         Telephone: (361) 888-3111
                                                     Facsimile: (361) 888-3234
                                                     E-mail: john.a.smith@usdoj.gov


                                                     s/ Jose Angel Flores, Jr. ________
                                                     JOSE ANGEL FLORES, JR.
                                                     Assistant United States Attorney
                                                     Southern District of Texas No. 61877
                                                     Texas Bar No. 07164450
                                                     11204 McPherson Road, Suite 100A
                                                     Laredo, TX 78045-6576
                                                     Telephone: (956) 723-6523
                                                     Facsimile: (956) 790-1789
                                                     E-mail: Jose.Flores@usdoj.gov




                                           Page 3 of 4
                                     Motion for a Continuance
     Case 5:20-cv-00077 Document 30 Filed on 05/18/21 in TXSD Page 4 of 4

                               CERTIFICATE OF SERVICE

       I, John A. Smith, Assistant United States Attorney for the Southern District of Texas,

hereby certify that on this 18 day of May 2021, a copy of the foregoing was served on all parties

in accordance with the Federal Rules of Civil Procedure.



                                                     s/ John A. Smith III____________
                                                     JOHN A. SMITH III
                                                     Assistant United States Attorney




                                           Page 4 of 4
                                     Motion for a Continuance
